DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1, 26 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Term “guidance image” is not term of the art and therefore it is indefinite what Applicant means by the guidance image.  “Clarification” such as “guidance image (I; I') being an image having well defined edges” does not clarify anything. Claim 3 then adds “wherein each cross correlation value [c(ro), c(r1), c(z2), c(r3)] corresponds to one of a plurality of phase-shifted images, and the guidance image (I; I') is generated from the phase-shifted images”. Again it is unclear how the guidance image generated and what is a guidance image.  Also the scope of the term is indefinite.
For example in image filtering “the guidance image” according to https://www.mathworks.com/help/images/what-is-guided-image-filtering.html can be can be the image itself, a different version of the image, or a completely different image.  In this case the images are actual images of the scenery.  But now let’s read the claim. 
Claim is regarding “real-time motion artifact handling and noise removal for time-of- flight (ToF) sensor images” which can be representing multiple things. 
1st Doppler shifts are “real-time motion artifact handling and noise removal for time-of- flight (ToF) sensor images”
nd signal amplitude smearing due to motion is are “real-time motion artifact handling and noise removal for time-of- flight (ToF) sensor images”
And only the last 3rd one is actual final image artifacts. 
Therefore Examiner is not sure what is the guidance image in relation to the 3 different type of images above. According to fig. 3 it looks like guidance image is actual final image, but this needs to be defined properly in the claim. 
It is important to note that guidance image in time of flight art is sometimes used in other way too for example US 20020035326 A1, US 6733458 B1,  US 20050259003 A1, US 20110130641 A1. As one can see one of ordinary skills in the art will not readily be able to identify what Applicant means by guidance image, especially that the guidance image of the current application is a specific type of the guidance image which requires more description and can be considered as a novelty.

The Federal Circuit has explained that a specification cannot always support expansive claim language and satisfy the requirements of 35 U.S.C. 112 "merely by clearly describing one embodiment of the thing claimed." LizardTech v. Earth Resource Mapping, Inc., 424 F.3d 1336, 1346, 76 USPQ2d 1731, 1733 (Fed. Cir. 2005). The issue is whether a person skilled in the art would understand applicant to have invented, and been in possession of, the invention as broadly claimed. In LizardTech, claims to a generic method of making a seamless discrete wavelet transformation (DWT) were held invalid under 35 U.S.C. 112, first paragraph, because the specification taught only one particular method for making a seamless DWT and there was no evidence that the specification contemplated a more generic method. "[T]he description of one method for creating a seamless DWT does not entitle the inventor . . . to claim any and all means for achieving that objective." LizardTech, 424 F.3d at 1346, 76 USPQ2d at 1733.

	



Claims 1-28 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. It is unclear how the ”guidance images” are generated and what are the guidance images. 
Applicant argues that OFFICE has failed to provide ANY evidence or reasoning that rebuts the presumption. To that Examiners Answer is that office Explicitly challenged applicant to show or present the paragraphs where the GUIDANCE IMAGE is derived from correlation values. Where does Applicant show any algorithm HOW the guidance image is derived? 
Applicant in response recites the paragraphs 15, 22, 101-103, lets look at them.
[0015] A further problem is how to select a guidance image to reconstruct the boundaries 
of moving objects. 
It is clear that paragraph 15 is silent regarding how to obtain the guidance image.

At least this paragraph talks about some criteria of the step to obtain the guidance image but is completely silent regarding “deriving, from the plurality of cross correlation values [c(To), c(Ti), c(T2), c(T)], a depth map D, the depth map D having values representing, for each pixel, distance to a portion of an object upon which the sent signals (s(t)) are incident”. Paragraph 22 is completely client regarding the correlation values.
Specification completely lacks of the paragraphs 101-103, but it looks like Applicant refers to the paragraphs 80-82 of filed application specification under the section Guidance image selection and processing. According to that section The guidance image is a phase-shifted images which apparently correspond to cross-correlation function c(t). What does it mean? Cross correlation between transmitter and received signals are not final images. Examiner may only assume that Applicant has multiple taken images and then for each image data Applicant calculated cross correlation between transmitted and received signal and calculates signal to noise ratio, and then selects the image which has cross correlation with highest signal to noise. If it is so that should be in the claim. Specification can read on that type of the interpretation but again that something which Examiner sees as only more or less sensible explanation to what is performed. 
If Examiner interpretation above is correct then claims need to be clarified by subject matter described in paragraphs 80-82.

Claims 3,4, 5, 6 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Examiner does not 
Examiner interpreted the phase shifted image as one of the images obtained by using equations in paragraph [32] and [33] but in that case claim 5 does not make sense.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 26 and claims bellow in rejection is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by GEORGIEV US 20150334318 A1.
Regarding claim 1, 26 Georgiev teaches

1, 26 (Original) A method for real-time motion artifact handling and noise removal for time-of- flight (ToF) sensor images, the ToF sensor images corresponding to received signals (r(t)) received by a ToF sensor following sending of modulated sent signals (s(t)), the method comprising: 
calculating values of a cross correlation function c(r) at a plurality of temporally spaced positions or phases from the sent (s(t)) and received (r(t)) signals, thereby deriving a plurality of respective cross correlation values [c(xO), c(z1), c(z2), c(z3)]; [0063-0064]
deriving, from the plurality of cross correlation values [c(xo), c(zi), c(x2), c(z3)], 
a depth map D[0060-0063], the depth map D having values representing, for each pixel, distance to a portion of an object upon which the sent signals (s(t)) are incident; [0060-0063](for each pixel phase amplitude and depth are calculated)
2), c(z3)], a guidance image (I; I'), [0060-0063]( phase amplitude are calculated for each pixel hence guidance image is pixel with corresponding phase or corresponding amplitude)
the guidance image (I; I') being an image having well defined edges;(phase or amplitude image) and 
generating an output image D' based on the depth map D and the guidance image (I; I'), the output image D' comprising an edge-preserving and smoothed version of depth map D, the edge- preserving being from guidance image (I; I').  [0109-0113](each pixels is de-noised  and that creates pixelized version(image) of the phase and amplitude which then according to [0146-0148]  transdormed to the depth image.)


2. (Original) The method of claim 1, comprising acquiring a plurality of phase shifted images in succession, each phase shifted image corresponding to a respective temporally spaced position or phase.  [0082]

3. (Currently Amended) The method of claim 1 or 2, wherein each cross correlation value [c(ro), c(r1), c(z2), c(r3)] corresponds to one of a plurality of phase-shifted images, and the guidance image (I; I') is generated from the phase-shifted images.  [0082]

4. (Currently Amended) The method of claim 2 or 3, wherein the phase-shifted images comprise amplitude images.[0083]

7. (Currently Amended) The method of any of the preceding claims claim 1, including using a guided filter (GF) to apply valid depth measurements to previously identified corrupted depth pixels due to motion artifacts.  [0095]

claim 1, wherein generating an output image D' comprises: filtering the guidance image Ito generate a de-noised guidance image I'; and generating an output image D' based on the depth map D and the de-noised guidance image I'.  [0145]

10. (Original) The method of claim 9, wherein filtering the guidance image Ito generate a de- noised guidance image I' comprises using a guided filter to perform said filtering.  [0145]

11. (Currently Amended) The method of any of the preccding claims claim 1, wherein generating an output image D' further comprises:  -4-§371 of PCT/EP2016/056788September 29, 2017 generating a plausibility map P based on the plurality of cross correlation values [c(zo), c(z1), c(x2), c(3)], the plausibility map P comprising, for each pixel of the depth map D, a value indicative of whether the pixel is corrupted by motion or saturation; and generating the output image D' based on the depth map D and the plausibility map P, and on either the guidance image I or the de-noised guidance image I'.  [0006](implicit every is checked for corruption and denoising[0015])[0145](iteration is performed means that some type of convergence or plausibility creation is used. )


16. (Currently Amended) The method of claim 9, or any claim dependent thercon, wherein filtering the guidance image Ito derive the de-noised guidance image I' comprises: applying an edge preserving de-noising filter to guidance image I, whereby edge information and noise reduction from the guidance image I is transferred to the output image D'.  [0145]


20. (Currently Amended) The method of any of the prcccding claims claim 1, wherein the cross correlation function c(z) is calculated as: 
    PNG
    media_image1.png
    15
    207
    media_image1.png
    Greyscale
 where [[the]] s(t) is the sent signal given by s(t) = 1 + cos(at), r(t) is the received signal given by r(t) = h + a - cos(at - cp) ) = 27Tfm is 


21. (Original) The method of claim 20, wherein the cross correlation values [c(xO), c(_C), c(z2), c(x3)] are determined from c(z) as four samples (_k), k = 0,..,3 taken at four subsequent time intervals Zk = k - = k/4fm within a modulated period T.  [0083]


22. (Original) The method of claim 21, wherein the distance measurements d for each pixel of the depth map D are obtained from 
    PNG
    media_image2.png
    50
    190
    media_image2.png
    Greyscale
c ~ 3 - 108 m/s, the speed of light, L is the working range or non-ambiguity distance range of the ToF sensor, and  -7-§371 of PCT/EP2016/056788September 29, 2017 L = C 2fm  [0061,83,84]


23. (Currently Amended) The method of claim /1, or any claim dependent thercon, wherein an amplitude image A defined as A = [a11] , where the al1 are determined from: 
    PNG
    media_image3.png
    12
    196
    media_image3.png
    Greyscale
 where c(xO), c(x1), c(x2), c(z3) are the cross correlation values. [0082,0083]

 
24. (Currently Amended) The method of any of the prcccding claims claim 1, wherein four cross correlation values [c(xo), c(x1), c(x2), c(x3)] are calculated from the cross correlation function c(r).  [0082, 0083]

25. (Currently Amended) A programmable image processing system when suitably programmed for carrying out the method of any of the preceding claims claim 1, the system comprising circuitry for 

27. (Currently Amended) A non-transitory recordable, rewritable or storable medium having recorded or stored thereon data defining or transformable into instructions for execution by processing circuitry and corresponding to at least the steps of any of claims 1 to 24 claim 1.  (implicit [00156,00157] )

28. (Currently Amended) A server computer incorporating a communications device and a memory device and being adapted for transmission on demand or otherwise of data defining or transformable into instructions for execution by processing circuitry and corresponding to at least the steps of any of claims 1 to 24 claim 1. (implicit [00156,00157] )

Allowable Subject Matter

Claim 8, 12-15, 17, 18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOVHANNES BAGHDASARYAN whose telephone number is (571)272-7845.  The examiner can normally be reached on Mon-Fri 7am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 5712726970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HOVHANNES BAGHDASARYAN/Examiner, Art Unit 3645